 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDas defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.5.As stated above, the Employer's cider operations are seasonal,the peak season generally occurs sometime during the months of Oc-tober, November, or December. The number of employees in the unitvaries from about 25 at the minimum to from 60 to 80 at the peak.ThePetitioner requests that the Board direct an immediate election andfind the seasonal employees ineligible to vote; the Employer and theIntervenor request that the seasonal employees be permitted to vote inan election to be held at the next seasonal peak.The record reflectsthat the majority of the seasonal employees return to work for theEmployer from year to year.We find, therefore, that the seasonalemployees have a substantial interest in working conditions at the Em-ployer's plant and warehouse, and are therefore eligible to vote in theelection herein directed.Y°As we have found that the seasonal em-ployees are eligible to vote, we find no persuasive reason for departingfrom the Board's usual practice in seasonal industry cases."Accord-ingly, we shall direct'that the election be held at the Employer's nextseasonal peak, on a date to be determined by the Regional Director,among the employees in the.appropriate unit who are employed duringthe payroll period immediately preceding the date of the issuance bythe Regional Director of the notice of election.[Text of Direction of Election omitted from publication in this vol-ume.]a0 East Coast Fisheries,Inc., 97NLRB No. 1261.11Truck Equipment Company of Atlanta,93 NLRB 825.LOROCOINDUSTRIES,INC.andINTERNATIONAL BROTHERHOOD OF PULP,SULPHITE & PAPER MILL WORKERS, A. F. OF L., PETITIONER.CaseNo. 9-RC-1154.May 9, 195°.Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph A. Butler, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].1The hearing officer referred to the Board the separate motions of the Employer andLorocoWorkers Independent Union, Reading Division,herein called the Intervenor, todismiss the petition.For the reasons stated in paragraph numbered 3, the motions arehereby granted.99 NLRB No. 13. LOROCO INDUSTRIES, INC.47Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to yrepresent employeesof the Employer.23.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the following reasons:The Employer and the Intervenor contend that their current 2-year contract, which will expire August 24, 1952, constitutes a bar tothis proceeding.The Petitioner asserts that the contract is not abar because a schism in the membership of the Intervenor creates adoubt concerning the continued representation by that union of theemployees involved herein.On August 17, 1950, following a consent election, the Intervenorwas certified as the bargaining representative of the Employer'sproduction and maintenance employees.On October 26; 1950, theEmployer and the Intervenor executed the agreement asserted hereinas a bar, effective August 24, 1950, for a 2-year term.On September7, 1951, the Petitioner herein, which was a party to the earlier pro-ceeding, filed a petition seeking to represent these employees.OnOctober 5, 1951, this petition was dismissed administratively on theground that the 1950 contract was a bar and, on appeal, that dismissalwas sustained by the Board.At a regular meeting of the Intervenor held on December 6, 1951,attended by approximately 25 members out of a total of 35, Earl C.Taylor, international representative of the Petitioner, presented aresolution providing for disaffiliation from the Intervenor and affilia-tion with the Petitioner.The record reveals that Taylor, who haddrafted the resolution before coming to the meeting, attended themeeting upon the invitation of Walter Miller, president of the Inter-venor, and remained throughout the period during which the resolu-tion was discussed and voted upon.Eighteen members voted to adoptthe resolution.3The instant petition was filed on December 11, 1951.It does not appear that the dissident members who attended theDecember 6 meeting have sought a charter from, or functioned as agroup affiliated with, the Petitioner.Neither union has notified theEmployer of any formal change in affiliation. Since December 62 The Petitioner asserts that the Intervenor is not a labor organization within the mean-ing of the Act.We find no merit in this contention.The record clearly shows that theIntervenor exists for the purpose of bargaining collectively with employers with respectto wages, hours, and conditions of work.R. J. ReynoldsTobaccoCompany,88 NLRB 600,and cases cited therein.8There is conflicting evidence as to the number of members who voted against itsadoption.Two witnesses testified that two mempers cast negative votes.Two otherwitnesses testified that-four-members opposed-the,resolution. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Intervenor has continued to function, and has been recognized bythe Employer as the exclusive bargaining representative of the Em-ployer's employees.It has held at least three meetings, each of whichhas had a normal attendance.One of these was a special meetingheld on January 17, 1952, attended by approximately 24 members,at which it was voted to authorize a waiver of dues payments byemployees who had been laid off on January 2, 1952. Since theDecember 6 meeting, the members of the Intervenor have rented aunion meeting hall.The Intervenor has continued to receive uniondues pursuant to checkoff authorizations.In these circumstances, and for the reasons stated in the recentSaginawdecision,4 we perceive no basis here for applying the "schismdoctrine" as enunciated in theBoston Machinecase.5Accordingly,we find that the current contract between the Employer and theIntervenor operates as a bar to an immediate determination ofrepresentatives, and we shall therefore dismiss the petition.OrderIT IS HEREBY ORDERED that the petition in this case be, and it herebyis, dismissed.4 Saginaw Furniture Shops, Inc, 97NLRB 1488. See also WestSteel Casting Company,98 NLRB 153;American Cyanamid Company,CaicoChemical Division,98 NLRB 9;Phoenix Manufacturing Company,98 NLRB 803.Cf.Boyle-Midway, Inc.,97 NLRB 895.5BostonMachineWorks, 89 NLRB 59.SAFEWAY STORES, INCORPORATEDandRETAIL CLERKS INTERNATIONAL.ASSOCIATION, LOCAL 1614, AFFILIATED WITH THE AMERICAN FEDERA-TION OF LABOR.Case No. 19-CA-356.May 10, 1952Decision and OrderOn October 29, 1951, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action as set forth in the copy of theIntermediate Report attached hereto.Therafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner made'Pursuant to the provisions of section 3 (b) of the Act,'the Board has delegated itspowers in connection with this case to a three-member panel.[Chairman Herzog andMembers Murdock and Peterson.]99 NLRB No. 9.